MEMORANDUM **
Bertha Alicia Torres Raynaga, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioner failed to establish exceptional and extremely unusual hardship to her two United States citizen children. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 *512(9th Cir.2005). Petitioner’s contention that the BIA erred by summarily affirming the IJ’s decision is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).1
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. We sua sponte grant petitioner a 21 day extension of time to file a reply brief, and order that the pro se reply brief, previously received by this court and dated October 20, 2006, be filed with this court,